Citation Nr: 9934969	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a deviated nasal septum.  

2.  Whether a previously denied claim seeking service 
connection for a back disability has been reopened; and, if 
so, whether the reopened claim is well-grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of active air service from 
December 1964 to December 1968, and from August 1972 to 
August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Houston Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last at the Board in May 1999, when appeals seeking 
service connection for vasectomy scars, sinusitis, 
hypertensive cardiovascular disease, and hearing loss in the 
left ear were denied; the issues of whether claims seeking 
service connection for a deviated nasal septum and a back 
disability had been reopened by the submission of new and 
material evidence were remanded.  


FINDINGS OF FACT

1.  Service connection for a deviated nasal septum was last 
denied by unappealed rating action dated in March 1971.  

2.  No new evidence relating to a deviated nasal septum has 
been received since March 1971, including the service medical 
records from the appellant's subsequent period of service.  

3.  Service connection for a back disability was last denied 
by unappealed rating action dated in March 1971.  

4.  New evidence received since March 1971 concerning the 
treatment of a chronic back disability is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

5.  A review of all relevant evidence, both old and new, does 
not disclose any competent medical evidence establishing a 
nexus between his current back problems and any event in 
service.  

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
deviated nasal septum.  38 U.S.C.A. § 5108(a) (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

2.  The claim seeking service connection for a back 
disability is reopened, but the reopened claim is not well 
grounded. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, certain 
named chronic disabilities may be presumed to have been 
incurred in service if one was manifested to a compensable 
(10 percent) degree within one year of the claimant's 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
The above may be established by medical evidence, competent 
lay evidence, or both.  38 C.F.R. § 3.307(b).  In general, 
lay witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well grounded, no duty to 
assist the claimant in developing the claim attaches to VA.  
38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Once there has been an administratively final denial of a 
claim, whether by the Board or an RO, a claimant must submit 
new and material evidence in order to have VA reopen the 
claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  If the claim is reopened, then VA shall 
next determine if the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a); and, if so, shall next evaluate the 
claim on the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203 (1999).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1999) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The above definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  There, the Federal Circuit Court 
commented that, under this standard, the new evidence must 
merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Id. at 1363.  

Service Connection for a Deviated Nasal Septum

Service connection for a deviated nasal septum was previously 
denied by unappealed rating action in February 1969 (from 
which an appeal was initiated, but not perfected) and March 
1971.  Evidence reviewed at that time included the service 
medical records from the appellant's first period of active 
service (December 1964-December 1968).  These disclosed no 
relevant findings on the appellant's medical examination at 
the time of his entry into active duty in December 1964.  

Subsequently, on an annual physical examination in January 
1966, a severe deviated nasal septum with inadequate airway 
was reported.  A septoplasty was performed in August 1966, 
but this was only partially successful since the appellant 
continued to experience problems with breathing, as was 
reported on the discharge physical examination in November 
1968.  The appellant's treating physicians in service had 
reported in connection with the August 1966 surgery that the 
appellant's deviated nasal septum had pre-exited his 
enlistment into the military; and in the absence of any 
evidence of nasal trauma in service up to that time, no other 
conclusion was possible.  Thus, the presumption of soundness 
arising from the enlistment physical examination had been 
successfully rebutted.  See 38 C.F.R. § 3.304(b) (1968 & 
1999).  

The appellant did report injuring his nose while playing 
football in October 1966 (i.e., after surgery in August 
1966), but X-ray studies at that time disclosed no evidence 
of fracture or other signs of aggravation.  The sole basis 
for the appellant's initial claim was the "Nose Operation 
1966."  (See VA Form 21-526 dated in December 1968.)  He did 
not contend then, and he still has never alleged, that he 
otherwise injured his nose in service or that he acquired the 
deviated nasal septum in service.  As pointed out previously 
to the appellant in connection with his claim seeking service 
connection for vasectomy scars, the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1968 & 
1999).  

The additional evidence received since the March 1971 rating 
action, including the extensive service medical records 
pertaining to the appellant's second period of service (from 
August 1972-August 1989), hardly mentions the deviated nasal 
septum.  Thus, the June 1972 report of reenlistment physical 
examination reflects a normal clinical evaluation for the 
nose and no relevant complaints by the appellant.  Although 
the past history of the 1966 septoplasty is occasionally 
noted in these additional service medical records, no 
complaint or finding of continuing disability due to the 
deviated nasal septum is recorded.  Complaints of mild nasal 
congestion in April 1989 were attributed to an upper 
respiratory infection, not to a deviated nasal septum.  
Finally, the report of the extensive retirement physical 
examination in July 1989 again reflects a normal clinical 
evaluation of the appellant's nose.  At that time, the 
appellant reported a history of prior nasal surgery in 
"1965[sic]," and he also disclosed that he sustained a nasal 
fracture at age ten, thus confirming the opinion expressed by 
his treating physicians in service that the deviated nasal 
septum had pre-existed service.  

Post-service medical records likewise are silent for clinical 
evidence of any continuing disability due to a deviated nasal 
septum.  

All of the evidence received since the last final denial of 
the claim in March 1971 is cumulative of the evidence of 
record at that time.  None of the additional evidence, even 
though it includes extensive additional service medical 
records, is even "new," much less "material" insofar as it 
pertains to the issue of service connection for a deviated 
nasal septum.  Furthermore, none of the additional evidence 
can be characterized as "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," as required under 38 C.F.R. § 3.156(a).  Accordingly, 
the Board will affirm the RO determination not to reopen the 
claim seeking service connection for a deviated nasal septum.  


Service Connection for a Low Back Disability

Service connection for a back disability was previously 
denied by unappealed rating action in February 1969 (appeal 
initiated but not perfected), March 1970 and March 1971.  
Although not strictly relevant to the present appeal, the 
Board notes that service connection for degenerative 
arthritis of the cervical spine (neck) was granted by June 
1990 rating decision.  

The RO has reopened this claim based on new and material 
evidence received since March 1971 showing treatment for 
chronic low back disability, and the Board will affirm this 
action by the RO since the additional evidence easily 
satisfies the rather low threshold set forth above for new 
and material evidence.  Like the RO, therefore, the Board 
will review all of the relevant evidence, both old and new, 
pertaining to the issue of service connection for a low back 
disability.  

Current back disability (other than in the neck) includes 
mild multilevel discogenic degeneration, especially at L3-4; 
minimal spondylolisthesis of L4 on L5; and mild 
dextroscoliotic curvature of the lumbar spine, possibly due 
to paraspinal muscle spasm, patient positioning, or 
developmental deformity.  See lumbar spine (x-ray) series 
dating from September 1995.  Similar lumbar spine X-ray 
studies dating from September 1981 (i.e., in service) 
revealed a completely normal lumbar spine with no evidence of 
compression fractures or spondylolisthesis and well-
maintained intervertebral (disc) distances; there was no 
mention of scoliosis.  Thus, the currently documented low 
back disability was not present in service in 1981; nor is 
their presence documented by competent medical evidence 
earlier than 1994-95.  

The service medical records from both periods of service 
reflect occasional treatments for episodes of lumbosacral 
strain, sometimes precipitated by attempts to lift heavy 
objects, which were acute and transitory in nature and 
resolved without apparent residual disability.  The report of 
the appellant's retirement physical examination in July 1989 
reflects no complaint or clinical finding indicative of any 
low back disability at that time.  

A "history" of mild, chronic lumbosacral strain was reported 
on the appellant's first post-service VA medical examination 
in January 1970 (i.e., after his first period of service), 
but as noted above, this is inconsistent with the clinical 
picture presented in the service medical records, including 
those from the second (subsequent) period of service.  
Furthermore, it was specifically reported by the VA 
orthopedic examiner in January 1970 that the claims file, 
including the service medical records, were not available for 
review by that examiner, so the appellant had to be 
questioned directly regarding his medical history, which was 
the only source for the "history" reported on that 
examination.  With the exception of low back discomfort at 
extreme of extension, the VA orthopedic examination in 
January 1970 was also completely normal.  X-ray studies of 
the lumbosacral spine at that time were also normal with no 
evidence of acquired pathology or congenital anomalies.  

It is also significant, as previously noted, that no 
complaint or finding consistent with chronic lumbosacral 
strain or any low back disability, was recorded on medical 
examination of the appellant in July 1989, immediately prior 
to his retirement from active service.  Likewise, his claim 
for VA disability benefits filed in September 1989 does not 
mention low back problems as a basis for that claim, and 
extensive VA general medical and orthopedic examinations of 
the appellant in December 1989-January 1990 found no low back 
pathology.  Subsequent VA examination of the appellant in 
January 1991 was also negative for any relevant complaint or 
finding.  Thus, as late as January 1991, continuity of 
symptomatology relating to a chronic lumbosacral strain is 
not demonstrated by the evidence of record.  

Finally, in the absence of any competent medical evidence 
supplying a nexus between the appellant's multiple current 
low back problems and any event in service, the Board finds 
that the reopened claim is not well grounded under 
38 U.S.C.A. § 5107(a).  


ORDER

The claim seeking service connection for a deviated nasal 
septum is not reopened.  

The claim seeking service connection for a low back 
disability is reopened, but such reopened claim is not well 
grounded.  

As to both issues, the appeal is denied to the extent 
indicated above.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

